EXHIBIT 10.39





Image [salon.jpg]

 


May 13, 2008


Joan Walsh
124 Romain Street
San Francisco, CA 94114


Re:  Employment Agreement
Dear Joan:


This letter agreement  (this “Agreement”) sets out the terms of your continuing
employment as Editor-in-Chief with Salon Media Group, Inc. (the “Company”).


You will be paid a Base Salary, effective June 1, 2008, of $9,583.33
semi-monthly ($230,000 on an annualized basis), less applicable tax and other
withholdings in accordance with the Company’s normal payroll procedures.  You
are also eligible to participate to participate in various Company fringe
benefit plans, including group health insurance, 401(k), and vacation programs.


You will be entitled to a Bonus Plan for Fiscal Year 2009 (April 1, 2008 through
March 31, 2009) based on a target of $150,000, per the attached schedule. This
Plan has been approved by the Compensation Committee of the Board of Directors.
Amounts earned under the plan are payable in cash or stock, at the sole
discretion of the Company.  Amounts paid in stock will be 125% of the cash
value.


You will be granted 125,000 stock options to be issued and priced on the date
approved at the next scheduled Board meeting in June, 2008, provided there are
sufficient shares remaining in the option pool under the current plan. If not,
the Board will consider revising the pool, subject to shareholder approval, to
allow for this award. These options will vest as follows: 25% on the first
anniversary of the grant date; 1/36 of the remaining options monthly over the
remaining 36 months, and will otherwise be subject to the terms of the Company’s
option plan then in effect.


Your employment with the Company is “at will”; it is for no specified term, and
may be terminated by you or the Company at any time, with or without cause, upon
30 days advance notice.  In the event  of a termination of your employment by
the Company for a reason other than “Cause” (as defined below), your death or
your “Disability” (as defined below), or a termination of your employment by you
for a “Good Reason” (as defined below), provided that you execute and deliver a
full general release of all known and unknown claims that you may then have
against the Company arising out of or any way related to your employment or
termination of employment with the Company, you will be entitled to receive the
following: (i) a “Severance Payment” in an amount equal to twelve months of your
then current Base Salary, less applicable withholdings, payable in accordance
with the Company’s regular payroll cycle and in equal installments over a twelve
month period (the “Severance Period”) commencing either immediately following
the date of such termination of employment or a later date as you and the
Company may agree is necessary or desirable; (ii) if you are covered under the
Company’s group health plan as of the date of termination of your employment and
as a result you suffer a loss of benefits under such group plan, and you timely
elect to continue group health benefits under applicable law (COBRA), the
Company will reimburse you for any COBRA premiums you pay for COBRA coverage for
the period from the date of termination of employment until the earlier of (A)
the date on which you first become covered under another employer’s group plan,
or (B) the date that is twelve months after the date of termination of your
employment (the COBRA Payments); (iii) an amount equal to one half of the bonus
that you would have earned  for the then current fiscal year under your then
applicable bonus plan if the Company’s then current fiscal year were deemed
ended (and you were deemed employed on but not after) the date of such
termination and (iv) if such a termination of employment occurs, 100% of the
then outstanding stock options held by you shall be fully vested and exercisable
as of the date of termination of your employment.



--------------------------------------------------------------------------------


For the purposes of this Agreement, “Cause” shall mean the occurrence of one or
more of the following: (1) your theft, dishonesty, willful misconduct, breach of
fiduciary duty for personal profit, or falsification of any Company documents or
records; (2) your material failure to abide by the Company’s code of conduct or
other policies (including, without limitation, policies relating to
confidentiality and reasonable workplace conduct); (3) your unauthorized use,
misappropriation, destruction or diversion of any tangible or intangible asset
or corporate opportunity of the Company (including, without limitation, your
willful improper use or disclosure of the Company’s confidential or proprietary
information); (4) any intentional act by you which  has a material detrimental
effect on the Company’s reputation or business; (5) your repeated failure or
inability to perform any reasonable assigned duties after written notice from
the Company of, and a reasonable opportunity to cure, such failure or inability;
or (6) your conviction (including any plea of guilty or nolo contendere) of any
criminal act involving fraud, dishonesty, misappropriation or moral turpitude,
or which impairs your ability to perform your duties with the Company.


For the purposes of this Agreement, “Good Reason” shall mean the occurrence of
one or more of the following without your consent:


(a)
A material and adverse change in your duties or responsibilities;

(b)
The Company’s failure to pay your Base Salary or bonus when due;

(c)
The Company’s failure to grant you the stock options described above;

(d)
A relocation of your principal place of employment by more than 50 miles from
your principal place of employment; or
(e)
The willful violation by the Company of any of its material obligations
hereunder,




provided, that in each case Good Reason shall only exist if you have provided
the Company with prompt written notice of your view that a Good Reason has
occurred and your intention to resign for Good Reason, and the Company does not
within 30 days following receipt of such notice cure the adverse effect of the
event that you have asserted to be Good Reason for termination.


For purposes of this Agreement, “Disability” shall mean an illness, injury or
other incapacitating condition as a result of which you are substantially unable
to perform the services required to be performed under this letter agreement,
with or without reasonable accommodation, for (i) one hundred twenty-five (125)
consecutive days (or longer if such period is then required by law); or (ii) a
period or periods aggregating more than one hundred eighty (180) days (or longer
if such period is then required by law) in any period of twelve (12) consecutive
months.


In the event of a “Change in Control” (as defined below) all the shares subject
to then outstanding options held by you shall be fully vested and exercisable.



--------------------------------------------------------------------------------


For the purposes of this Agreement, “Change of Control” is defined as any one of
the following occurrences:


a)
Any “person” as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934 (the “Act”)), other than a trustee or other fiduciary
holding securities of the Company under an employee benefit plan of the Company,
becomes the “beneficial owner” (as defined in Rule 13d-3 promulgated under the
Act), directly or indirectly, of the securities of Company representing more
than 50% of (A) the outstanding shares of common stock of Company or (B) the
combined voting power of the Company’s then-outstanding securities; or

b)
The sale or disposition of all or substantially all of Company’s assets (or any
transaction having similar effect is consummated); or

c)
Company is party to a merger or consolidation that results in the holders of
voting securities of Company outstanding immediately prior thereto failing to
continue to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) more than 50% of the combined
voting power of the voting securities of Company or such surviving entity
outstanding immediately after such merger or consolidation; or

d)
The dissolution or liquidation of Company.



The Company and you hereby agree that all controversies, claims or disputes
arising out of or relating to this Agreement, your employment and/or the
termination of your employment shall be settled by binding arbitration.  The
costs of the arbitration shall be borne by the losing party.


This Agreement and the non-disclosure and stock option agreements referred to
above constitute the entire agreement between you and the Company regarding the
terms and conditions of your employment with the Company, and they supersede all
prior  negotiations, representations or agreements between you and the
Company.  The provisions of the Agreement regarding “at will” employment may
only be modified by a document signed by you and an authorized representative of
the Company.


Joan, we look forward to continuing to work with you at the Company.  Please
sign and date this Agreement on the spaces provided below to acknowledge your
acceptance of its terms.


Sincerely,


Salon Media Group, Inc.


/s/ Norman Blashka

--------------------------------------------------------------------------------

By Norman Blashka, EVP and CFO


Agreed and Accepted:

 

/s/ Joan Walsh

--------------------------------------------------------------------------------

Joan Walsh     May 13, 2008

--------------------------------------------------------------------------------

Date            

 